Clark, C. J.,
dissenting, is of tbe opinion that tbe facts are sufficiently set forth in tbe case agreed and that judgment should be entered thereon in favor of tbe plaintiff. Tbe bank solicited tbe business, and by reason of its representations tbe plaintiff did forego other safe and convenient methods of transmitting tbe bonds. Tbe bank held itself out as having safe means of preserving tbe bonds. Tbe plaintiff asked for insurance that would protect it, and offered to pay any expenses incident thereto. *308Tbe defendant bank was in tbe insurance business, and but for its negligence in acquainting itself with tbe terms of its own insurance policies, would bave been fully protected, instead of being protected only to tbe extent of 10 per cent. Tbe bank agreed to notify tbe plaintiff upon return of tbe bonds, but negligently failed for twenty-six days to do so. If it bad been given notice as it should bave done, tbe plaintifE would bave taken tbe bonds from tbe bank and bave placed them in tbe safe of tbe college “where it was tbe custom for tbe college to keep its bonds.” Tbe college safe was not robbed. Tbe bank did not keep these bonds where it kept its own money, and if it bad, they would not bave been stolen, or if they bad been stolen, tbe bank would bave recovered from tbe insurance company 100 per cent of such loss. Tbe bank, at tbe time of tbe loss, acknowledged its liability, and recovered $440 insurance money by admitting its liability.
Upon these facts which tbe defendant has admitted, it would seem clear that there was no negligence on tbe part of tbe plaintiff, and that there was negligence on tbe part of tbe defendant bank against whom judgment should be rendered upon tbe case agreed.